Citation Nr: 0527192	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  03-31 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC), pursuant to 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel

INTRODUCTION

The veteran had active military service from June 1951 to 
March 1953.  The appellant is the veteran's surviving spouse.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 determination in which the 
RO, inter alia, denied the appellant's claims for service 
connection for the cause of the veteran's death, as well as 
entitlement to DIC pursuant to 38 U.S.C.A. § 1318.  The 
appellant filed a notice of disagreement (NOD) later in June 
2003.  The RO issued a statement of the case (SOC) with 
regard to the issue of entitlement to DIC pursuant to 
38 U.S.C.A. § 1318, in October 2003.  The appellant filed a 
substantive appeal (via a written statement) on that issue, 
later in October 2003.  Thereafter, in August 2004, the RO 
issued an SOC with regard to the issue of cause of the 
veteran's death.  The appellant filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) on 
that issue in September 2004.  

The appellant had been scheduled for a December 2004 hearing 
before a Veterans Law Judge at the RO, but failed to report.  

In January 2005, the appellant submitted evidence directly to 
the Board.  This evidence consisted of additional written 
argument, a duplicative September 1952 Mobile Army Surgical 
Hospital report of profile, and an Associated Press article 
on deaths in Afghanistan due to hemorrhagic fever.  The Board 
accepts this evidence for inclusion in the record on appeal.  
See 38 C.F.R. § 20.1304 (2004).  





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The veteran died on May [redacted], 2003.  According to the death 
certificate, the immediate cause of death was probable acute 
myocardial infarction.  

3.  At the time of the veteran's death, service connection 
was in effect for post traumatic stress disorder (PTSD), 
rated as 50 percent disabling; for cold injury residuals of 
the right foot, rated as 30 percent disabling; for cold 
injury residuals of the left foot, rated as 30 percent 
disabling; for cold injury residuals of the right hand, rated 
as 20 percent disabling; for cold injury residuals of the 
left hand, rated as 20 percent disabling; and for bilateral 
hearing loss, rated as noncompensable.  

4.  There is no competent evidence of a medical nexus between 
the veteran's death either service or a service-connected 
disability.  

5.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  

6.  The veteran was awarded a total disability rating based 
on individual unemployability (TDIU), effective February 7, 
2001.  

7.  The record reflects nothing to change the fact that the 
veteran, who died some 50 years after his separation from 
service, did not have a service-connected disability rated as 
totally disabling and/or was not in receipt of a TDIU, for at 
least 10 years prior to his death.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.5(a), 3.102, 
3.159, 3.303, 3.312 (2004).  

2.  The claim for DIC benefits, pursuant to 38 U.S.C.A. 
§ 1318, is without legal merit.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. §§ 3.22, 20.1106 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

As regard the claim for DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1318, the Board notes that the 
appellant has been notified of the reasons for the denial of 
her claim, has been given notice of the laws and regulations 
governing the claim, and has been afforded an opportunity to 
present evidence and argument in connection with the claim.  
The Board finds that these actions are sufficient to satisfy 
any duties to notify and assist owed the appellant.  As will 
be explained below, the claim for DIC benefits, pursuant to 
the provisions of 38 U.S.C.A. § 1318, lacks legal merit; 
hence, the duties to notify and assist imposed by the VCAA 
are not applicable in this appeal.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).  Hence, the claim is ready to be 
considered on the merits.  

As regards the claim for service connection for the cause of 
the veteran's death, the Board finds that, considering the 
record in light of the duties imposed by the VCAA and its 
implementing regulations, all notification and development 
actions needed to fairly adjudicate the claim have been 
accomplished.  

Through a February 2004 notice letter and an August 2004 SOC, 
the RO notified the appellant and her representative of the 
legal criteria governing her claim, the evidence that had 
been considered in connection with her appeal, and the bases 
for the denial of her claim.  After each, they were afforded 
the opportunity to respond.  Hence, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support her claim and has been 
afforded ample opportunity to submit such information and 
evidence.  The appellant has not identified any medical 
treatment providers from whom she wishes the RO to obtain 
records.  

The Board also finds that the February 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
appellant that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
appellant identify any medical providers from whom she wanted 
the RO to obtain and consider evidence.  

Also as in regards to VA's notice requirements, the Board 
notes that, in the decision of Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the appellant of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim(s).  As indicated above, the first 
three content of notice requirements clearly have been met in 
this case.  With respect to the fourth requirement, the Board 
notes that the appellant has not explicitly been advised to 
provide any evidence in her possession that pertains to her 
claim.  However, as noted above, in January 2005, the 
appellant submitted evidence in her possession directly to 
the Board.  This action reflects that the appellant is on 
notice that she should submit all pertinent evidence in her 
possession that pertains to her claim.  As such, and on these 
facts, the RO's omission is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2004).  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the appellant 
after the June 2003 determination on appeal.  However, the 
Board finds that the lack of full, pre-adjudication notice in 
this appeal does not, in any way, prejudice the appellant.  
In this regard, the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The Board finds that, in this appeal, any 
delay in issuing the section 5103(a) notice was not 
prejudicial to the appellant because it did not affect the 
essential fairness of the adjudication, in that the 
appellant's claim was fully developed at the time of the most 
recent adjudication, as reflected in the August 2004 SOC.  

As indicated above, the August 2004 SOC notified the 
appellant what was needed to substantiate her claim and also 
identified the evidence that had been considered with respect 
to the claim.  Furthermore, in the February 2004 notice 
letter, the RO advised the appellant of VA's responsibilities 
to notify and assist her in her claim.  After the notice 
letter and SOC, the appellant was afforded an opportunity to 
respond.  The appellant has not identified any medical 
treatment providers from whom she wishes the RO to obtain 
records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the appellant's 
claim for service connection for the cause of the veteran's 
death.  While the majority of the veteran's service medical 
records are not available-as they have been reportedly 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri-the record does include 
a September 1952 Mobile Army Surgical Hospital report of 
profile, reflecting the veteran's in-service treatment for 
hemorrhagic fever.  Post-service documents include the 
veteran's death certificate, reports of VA examination and a 
private medical record, and several statements from the 
appellant and her representative.  Significantly, the record 
does not otherwise establish the existence of any other 
documents that would aid in substantiating the claim for 
service connection for the cause of the veteran's death.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim for service 
connection for the cause of the veteran's death is harmless.  
See ATD Corp., 159 F.3d at 549; Cf. 38 C.F.R. § 20.1102.   

Under these circumstances, the Board finds there is no 
prejudice to the appellant in proceeding, at this juncture, 
with a decision on the claim on appeal.  

II.  Analysis

A.  Service Connection for Cause of Death

Service connection may be granted for a disability resulting  
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  To be considered a contributory cause of death, it 
must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown.  Id.

In connection with her claim that the cause of the veteran's 
death should be service-connected, the appellant asserts that 
the veteran was treated for hemorrhagic fever while serving 
in Korea, and that there was a causal connection between such 
treatment and the veteran's death.  

As noted above, a majority of the veteran's service medical 
records are not available for review.  Attempts by the RO to 
obtain any available service medical from NPRC have proven 
unsuccessful.  The Court has held that in cases where records 
once in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of- the-doubt rule.  
See Cromer v. Nicholson, 19 Vet. App. 215 (2005)(per curiam) 
citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the appellant's claim for service 
connection for the cause of the veteran's death has been 
undertaken with these heightened duties in mind.  

However, after careful review of the medical evidence in 
light of the above-noted criteria, the Board finds that the 
criteria for service connection for the cause of the 
veteran's death are not met.  Simply stated, there is no 
medical evidence even suggesting the existence of a medical 
relationship between any incident of service-or service-
connected disability-and the veteran's death.  

As indicated above, the veteran's death certificate lists the 
immediate cause of death as "probable acute myocardial 
infarction."  Post-service, the veteran was diagnosed post 
service with atrial fibrillation and systolic murmur.  A 
report of an April 2001 New York University echocardiogram 
noted a number of abnormal findings with respect to the 
veteran's heart, to include his aortic valves.  An 
echocardiogram associated with a VA examination conducted in 
December 2002 was reported as abnormal.  However, service 
connection was not established for any cardiovascular 
disability during the veteran's lifetime, and the record does 
not otherwise establish, nor has the appellant alluded to or 
identified evidence of, a competent basis for medically 
relating any cardiac disability, to include acute myocardial 
infarction, atrial fibrillation, or heart murmur, to service 
for purposes of this claim.  

While the veteran was treated for hemorrhagic fever in 
service, as reflected in the September 1952 Mobile Army 
Surgical Hospital report of profile, the only residual 
associated with the disorder was reduced renal 
concentration-considered temporary.  By the veteran's own 
reported history, as noted in the report of December 2002 VA 
examination, there was no further treatment during service 
for any residuals of hemorrhagic fever.  The veteran reported 
being later diagnosed with a heart murmur some ten years 
later.  The RO denied the veteran service connection for 
residuals of a hemorrhagic fever (in October 2001), and 
later, in August 2004-after the veteran died during the 
pendency of his appeal of that decision-denied the appellant 
service connection for residuals of hemorrhagic fever for 
purposes of accrued benefits; that decision included 
considered of the 1952 in-service record, noted above.  The 
Board emphasizes, as noted above, that that neither the 
appellant nor her representative has identified any competent 
medical evidence of a relationship between the veteran's in-
service hemorrhagic fever and the cause of his death, 
"probable acute myocardial infarction." 

The Board also points out that there is no medical evidence 
of a relationship between any of the disabilities for which 
service-connection had been established during the veteran's 
lifetime-specifically, PTSD, cold injury residuals of the 
right and left foot, cold injury residuals of the right and 
left hand, and/or bilateral hearing loss-and his death.  As 
indicated above, none of the veteran's service-connected 
disabilities is listed on the veteran's death certificate-as 
either the immediate cause of death or a significant 
condition contributing to death-and there is otherwise no 
medical evidence or opinion even suggesting a medical 
relationship between a service-connected disability and the 
veteran's death.  

In addition to the medical record, the Board has considered 
the appellant's assertions advanced in support of her appeal.  
While the Board does not doubt the sincerity of the 
appellant's beliefs, as a layperson without the appropriate 
medical training or expertise, she simply is not competent to 
provide a probative opinion on a medical matter-such as the 
medical relationship between the veteran's death and either 
service a or service-connected disability.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
As such, the appellant's assertions, alone, cannot provide a 
basis for a grant of service connection for the cause of the 
veteran's death.  

Under the circumstances, the Board concludes that the claim 
for service connection for the cause of the veteran's death 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of any competent evidence 
to support the appellant's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  DIC Pursuant to 38 U.S.C.A. § 1318

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.5(a).  If the veteran's death is not determined 
to be service connected, a surviving spouse may still be 
entitled to benefits.  Pursuant to 38 U.S.C.A. § 1318(a), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service 
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disability rated totally 
disabling if the service-connected disability was either 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of the 
veteran's separation from service.  38 U.S.C.A. § 1318(b); 38 
C.F.R. § 3.22.  The total rating  may be schedular or based 
on unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the  
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.  

The Board notes that there has been significant litigation 
concerning the legal governing DIC claims.

In this regard, in Green v. Brown, 10 Vet. App. 111, 118-19 
(1997), the Court, interpreting 38 U.S.C.A. § 1318(b) and 38 
C.F.R. § 3.22(a)(2), found that a surviving spouse could 
attempt to demonstrate that the veteran hypothetically would 
have been entitled to a different decision on a service-
connected related issue, based on evidence in the claims 
folder or in VA custody prior to the veteran's death and the 
law then applicable or subsequently made retroactively 
applicable.  In such cases, the claimant would need to set 
forth the alleged basis for the veteran's entitlement to a 
total disability rating for the 10 years immediately 
preceding his death.  See Cole v. West, 13 Vet. App. 268, 278 
(1999).  

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  See 65 Fed. Reg. 3,388  
(Jan. 21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.  The United States Court of 
Appeals for the Federal Circuit has upheld VA's amended 
regulation.  See National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 
1373, 1378 (Fed. Cir. 2003) (NOVA II).  

Subsequently, the Court has held that it is not proper to 
apply the amended version of 38 C.F.R. § 3.22 to claims for 
DIC that were pending when the amended regulation went into 
effect January 21, 2000 (i.e., to apply the amended 
regulation "retroactively").  See Rodriguez v. Nicholson, 
19 Vet. App. 275 (2005).  Here, the appellant filed her claim 
for DIC benefits June 6, 2003.  Therefore, the amended 
version of 38 C.F.R. § 3.22 is for application with respect 
to the appellant's claim.  

Based on a thorough review of the evidence in light of the 
above, the Board finds that the appellant is not entitled to 
DIC benefits under 38 U.S.C.A. § 1318.  At the time of his 
death in May 2003, the veteran was in receipt of a 100 
percent rating for TDIU, effective February 7, 2001.  As 
such, the veteran clearly was in receipt of a TDIU prior to 
his death; however, the effective date of February 7, 2001, 
fails to meet the requisite 10-year rating requirement 
preceding the veteran's May 2003 death.  During the veteran's 
lifetime, he did not challenge the assigned effective date 
for the grant of TDIU, which was awarded in February 2003.  

Moreover, in this case, the appellant does not claim 
entitlement to DIC under 38 U.S.C.A. § 1318 based on the 
submission of new and material evidence to reopen a 
previously final VA decision, or argue that, but for the 
receipt of military retired or retirement pay, the veteran 
would have been entitled at the time of his death to receive 
compensation for a service-connected disability that was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death, or was continuously rated 
totally disabling by a schedular or unemployability rating 
from the date of the veteran's discharge from service.  The 
Board also finds that neither the appellant, nor her 
representative, has raised a claim of CUE in a final rating 
decision, pursuant to 38 C.F.R. § 3.105(a).  See also Fugo v. 
Brown, 6 Vet. App. 40 (1993) and Damrel v. Brown, 6  Vet. 
App. 242 (1994) (emphasizing the pleading requirements for 
raising, and burden of proof for establishing, a CUE claim).  
In this case, neither the appellant, nor her representative 
has asserted, and the record does not show, that the law or 
facts extant at any time, were incorrectly applied in rating 
the veteran's claims (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated).  

Thus, there is nothing to change the fact that the veteran, 
who died approximately 50 years after his separation from 
service (rendering inapplicable the 5-year provision) had no 
service-connected disability rated as totally disabling 
and/or was not in receipt of a TDIU, for at least 10 years 
prior to his death.  Hence, there is no legal basis for an 
award of DIC benefits, pursuant to 38 U.S.C.A. § 1318.  Under 
these circumstances, the appellant's claim must be denied for 
lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.  

The claim for DIC benefits, pursuant to 38 U.S.C.A. § 1318, 
is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


